DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 8-18 in the reply filed on April 22, 2022 is acknowledged.  The traversal is on the following grounds: First, a search of the prior art for the subject matter of Group I, i.e., an article, should include the subject matter of Groups II and III, i.e., methods for making said article, and vice versa.  Second, both claimed methods are classified together under the same CPC symbol and can easily be searched together.  Next, with respect to the species election requirement, a separate status in the art; a separate classification; and/or a separate field of search has not been shown.  Hence, a search for species A1 likely overlaps a search for species A2, and, likewise, the same when searching for species B1 and B2.
These grounds are not found persuasive.  First, MPEP 808.02 (A), (C) indicates either a separate classification and/or a different field of search are appropriate explanations for establishing a serious burden on the examiner if restriction is not required.  As the subject matter of Groups I and II-III are classified under different CPC symbols, a serious burden has been met under MPEP 808.02 (A), (C).  Next, although both claimed methods are classified under the same CPC symbol, embossing technique parameters for embossing a single layer as opposed to embossing two layers combined establish a technical difference reflected in the teachings of the prior art and thus two prior art searches for each respective embossing technique.  For instance, United States Patent No. 7,630,109 B2 to Phillips et al. teaches at length the various embossing technique parameters, e.g., heat, pressure, composition of material being embossed, melting point of material being embossed, curing temperature of material being embossed, depth of embossing, intended embossing pattern, atmosphere vs. vacuum (col. 13, ll. 12-38 of Phillips) that must be considered to successfully emboss an article.  For this reason, even though both claimed methods are classified under the same CPC symbol, the respective embossing techniques are so different with respect to their technical parameters that searching both claimed methods presents a serious burden on the examiner if restriction is not required.  Next, species A1 (appears to be dependent claim 2); species A2 (appears to be dependent claim 3); species B1 (appears to be dependent claim 4); and, species B2 (appears to be dependent claim 5) are set forth in Group I, which Applicant chose not to elect.  Hence, Applicant’s remarks with respect to the species election is rendered moot given Applicant’s election of Group II.  For all these reasons, Applicant’s remarks are not considered persuasive to withdraw the Requirement for Restriction mailed February 22, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected article and method of making, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2020 and May 19, 2022 were filed prior to the mailing date of the present first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,630,109 B2 to Phillips et al. (hereinafter “Phillips”).

Referring to Applicant’s independent claim 8, Phillips teaches a method of making an article (col. 12, ll. 53, 60-67; process flows 3) and 4) of Phillips are equivalent to Applicant’s claimed method of making an article), comprising: coating a first organic layer onto a substrate (col. 12, ll. 53, 60-67; the UV acrylic layer of Phillips is equivalent to Applicant’s claim term “a first coating organic layer”); depositing a reflector layer onto the first organic layer (col. 12, ll. 53, 60-67; the aluminized layer of Phillips is equivalent to Applicant’s claim term “a reflector layer”); and embossing both of the reflector layer and the first organic layer (col. 12, ll. 53, 60-67).

Referring to Applicant’s claim 9, Phillips teaches the method further comprises coating a second organic layer onto the embossed reflector layer (col. 7, ll. 14-21; col. 12, ll. 53, 62-67; the dielectric layer of Phillips is equivalent to Applicant’s claim term “a second organic layer”; Phillips teaches the dielectric layer can be an organic dielectric layer; the embossed aluminized layer of Phillips is equivalent to Applicant’s claim term “the embossed reflector layer”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,630,109 B2 to Phillips et al. (hereinafter “Phillips”) as applied to claim 1 above.

Referring to Applicant’s claim 10, Phillips teaches coating the first organic layer, e.g., acrylic coating, onto the substrate, e.g., polyethylene terephthalate web, uses a liquid coating process (col. 11, ll. 29-36; FIG. 9).  While Phillips does not specify how the UV acrylic coating is applied in process flows 3) and 4) (col. 12, ll. 52, 60-67; the UV acrylic coating of Phillips is equivalent to Applicant’s claim term “a first organic layer”), a person having ordinary skill in the art before the effective filing date of the present invention would recognize and appreciate the aforementioned liquid acrylic coating technique is suitable for use in applying said UV acrylic coating of process flows 3) and 4).

Referring to Applicant’s claim 11, Phillips teaches the liquid coating process is self-leveling (See FIG. 19).

Referring to Applicant’s claim 12, Phillips teaches depositing the reflector layer uses a vacuum deposition process (col. 11, l. 66 – col. 12, l. 1; FIGS. 18 and 19).  Although Phillips does not teach explicitly the deposition chambers in the system illustrated in FIG. 18 are maintained in a vacuum (col. 11, l. 66 – col. 12, l. 1; FIGS. 18 and 19), Phillips teaches explicitly it is an object of the invention disclosed therein to provide an in-line process for providing a hologram or grating in a roll type process within a vacuum chamber without breaking vacuum (col. 4, ll. 10-13).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the deposition chambers shown in FIGS. 18 and 19 are maintained under a vacuum while carrying out Phillips’ method.

Referring to Applicant’s claim 13, Phillips teaches coating the second organic layer onto the embossed reflector layer uses a liquid coating process (col. 12, ll. 6-12; the dielectric layer of Phillips is equivalent to Applicant’s claim term “the second organic layer”).  While Phillips does not specify how the UV acrylic coating is applied in process flows 3) and 4) (col. 12, ll. 52, 60-67; the UV acrylic coating of Phillips is equivalent to Applicant’s claim term “a first organic layer”), a person having ordinary skill in the art before the effective filing date of the present invention would recognize and appreciate the aforementioned liquid acrylic coating technique is suitable for use in applying said UV acrylic coating of process flows 3) and 4).  The same reasoning is applicable to how the organic dielectric layer (col. 7, ll. 14-21; col. 12, ll. 53, 62-67; the organic dielectric layer of Phillips is equivalent to Applicant’s claim term “the second organic layer”) is deposited upon the embossed aluminized layer (col. 7, ll. 14-21; col. 12, ll. 53, 62-67; the embossed aluminized layer of Phillips is equivalent to Applicant’s claim term “the embossed reflector layer”).  For this reason too, a person having ordinary skill in the art before the effective filing date of the present invention would recognize and appreciate the aforementioned liquid coating technique is suitable for use in applying the organic dielectric layer too.

Referring to Applicant’s claim 14, As Phillips teaches the application of the first organic layer by a liquid coating process results in a self-leveled coating (See FIG. 19), there is a reasonable expectation the exterior surface of a resultant second organic layer formed on the reflector layer is also self-leveled, that is, substantially planar.

Referring to Applicant’s claim 15, Phillips teaches the substrate includes a release layer (col. 9, ll. 31-35).  While not all the substrates in the exemplary process flows of Phillips are identified as having a release layer (col. 12, ll. 53, 60-67), a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate a release layer can be included with all the substrates pursuant to Phillips’ teachings.

Referring to Applicant’s claim 16, Phillips teaches the method further comprises releasing the substrate by stripping the embossed organic structure from the substrate (col. 9, ll. 31-35; col. 13, ll. 61-63).

Referring to Applicant’s claim 18, Phillips teaches the substrate further includes an embossable layer (col. 1l, l. 61 – col. 12, l. 5; FIG. 19).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,630,109 B2 to Phillips et al. (hereinafter “Phillips”) as applied to claims 8 and 15 above, and further in view of United States Patent Application Publication No. 2017/0320295 A1 to Fukuda et al. (hereinafter “Fukuda”).

Referring to Applicant’s claim 17, although Phillips teaches the substrate includes a release layer (col. 9, ll. 31-35 of Phillips), Phillips does not teach explicitly the release layer is “a polyvinyl alcohol” according to Applicant’s claim language.
However, Fukuda teaches an organic glass laminate that exhibits excellent weathering resistance and abrasion resistance, and that can be used as an exterior member (See Abstract of Fukuda).  In at least one embodiment, Fukuda teaches a lamination structure having at least an organic glass base substrate, a cured layer, and an inorganic oxide film in this order (par. [0058]; FIG. 1 of Fukuda).  Fukuda teaches the method of laminating the cured layer onto the organic glass base substrate by using the first laminating sheet for use in organic glass may be, for example, a method in which the cured layer provided in the first laminating sheet for use in organic glass is transferred onto the organic glass base substrate thereby to laminate the cured layer onto the organic glass base substrate, which may hereafter be referred to as a "transfer method" (par. [0207] of Fukuda).  In particular, Fukuda teaches the first laminating sheet, or first transfer sheet, for use in organic glass used in the transfer method is a sheet in which a release film layer is used as the base material film, and at least the cured layer is laminated on the release film layer (par. [0209] of Fukuda).  In the first transfer sheet, Fukuda teaches the resin constituting the release film layer is not particularly limited as long as the release film layer can be delaminated from the cured layer, and examples thereof that are put to use include a polyolefin-based resin such as polyethylene or polypropylene; a vinyl-based resin such as polyvinyl chloride, polyvinylidene chloride, polyvinyl alcohol, ethylene-vinyl acetate copolymer, or ethylene-vinyl alcohol copolymer; a polyester-based resin such as polyethylene terephthalate, polybutylene terephthalate, or polyethylene naphthalate; an acryl based resin such as polymethyl (meth)acrylate or polymethyl (meth)acrylate; a styrene-based resin such as polystyrene, acrylonitrile-butadiene-styrene copolymer, cellulose triacetate, cellophane, polycarbonate, and an elastomer-based resin such as polyurethane-based resin (par. [0210] of Fukuda).  There is a reasonable expectation the release layer of Phillips can be composed of any one of the release film materials taught by Fukuda.  Both Phillips and Fukuda teach multi-layered or multi-coated articles (See Abstract of Phillips; See Abstract of Fukuda) formed under a vacuum via a vapor deposition technique (col. 11, l. 66 – col. 12, l. 1; FIG. 19 of Phillips; par. [0259] of Fukuda) and whose structure includes a release layer (col. 9, ll. 31-35 of Phillips; pars. [0209-210] of Fukuda).  While Phillips teaches the release layer is generally a polymer release layer (col. 9, ll. 38-39 of Phillips), Fukuda teaches the aforementioned specific polymer materials suitable for use as a polymer release layer (par. [0210] of Fukuda).  As both Phillips and Fukuda teach multi-layer articles whose structures include polymer release layers (See Abstract; col. 9, ll. 31-35 of Phillips; See Abstract; pars. [0209-210] of Fukuda) and Fukuda teaches specific polymers for use as release layer materials in a multi-layered article (par. [0210] of Fukuda), the specific polymer release layer materials of Fukuda are suitable for use as the polymer release layer for the multi-layered article taught by Phillips. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Phillips and utilize, e.g., the polyvinyl alcohol based release layer material of Fukuda as the polymer release layer of Phillips. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Phillips and Fukuda teach multi-layer articles whose structures include polymer release layers (See Abstract; col. 9, ll. 31-35 of Phillips; See Abstract; pars. [0209-210] of Fukuda) and Fukuda teaches specific polymers for use as release layer materials in a multi-layered article (par. [0210] of Fukuda), thus the specific polymer release layer materials of Fukuda are suitable for use as the polymer release layer for the multi-layered article taught by Phillips. MPEP 2144.06 [R-08.2012] (II); MPEP 2144.07 [R-08.2012]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731